Citation Nr: 1111264	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge, Bronze Star Medal with "V" Device, and Parachute Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2009 when it was remanded for further development.  


FINDING OF FACT

The Veteran's PTSD manifests occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in November 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in December 2005 and September 2010.

In October 2009 the Board remanded this case for additional medical records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination regarding the current severity of his PTSD.  Subsequent to the Board's remand addition VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in September 2010.  As such, the Board is thus satisfied that there has been substantial compliance with the October 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling for PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, a rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental- health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a treatment note, dated in November 2004, the Veteran reported anger, irritability, sleep disturbance, repeated disturbing memories, thoughts, or images, disturbing dreams, avoidance of thinking and talking about his experiences, avoidance of activities that remind him of his experiences, distance or cut off from other people, emotional numbness, and superalertness.  Objective examination revealed the Veteran to be clean and neatly groomed; speech rate, rhythm, and volume normal; clear voice; and no suicidal or homicidal ideation or plans.  Mood was pleasant.  Memory and cognition were intact organized and coherent.  Insight was grossly intact.  Affect was somewhat guarded but settled down, appropriate, and cooperative.  The Veteran was diagnosed with PTSD and assigned a GAF of 55.  

In a treatment note, dated in December 2004, the Veteran reported sleep disturbance with nightmares.  He had difficulty concentrating due to his sleep disturbance.  Objective studies revealed the Veteran to be clean and neatly groomed.  His speech was clear.  He did not voice any suicidal or homicidal ideations and was essentially free from psychotic symptoms.  His memory and insight were grossly intact.  His mood was somber and calm.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

In January 2005 the Veteran was diagnosed with PTSD and assigned a GAF score of 60.  In June 2005 the Veteran reported that he was not sleeping much at all.  The Veteran was clean and neatly groomed.  His speech was clear with good rhythm.  His thoughts were goal directed with good cognition and insight.  His mood was pleasant and calm.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

In August 2005 the Veteran was noted to be very frustrated and irritable at work and had a conflict with many fellow workers.  The Veteran was alert, oriented, well groomed, well mannered, articulate, coherent, and somewhat anxious.  The Veteran's thinking and cognition were within normal limits.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

In December 2005 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported difficulties at work.  He indicated that his memory problems made it increasingly difficult to carry out his work responsibilities.  He stated that he had been married for 30 years but that he and his wife essentially lived separate lives.  They resided in separate parts of the house and no longer slept together.  He stated that he had two children with whom he enjoyed a fairly good relationship, although they have been conflictual at times as well.  The Veteran reported sleeping poorly and reported that he typically slept about two to three hours at night.  He stated that he had a nightmare about being in a firefight or arguing with someone whenever he closes his eyes.  He reported frequent intrusive memories of his experiences in Vietnam, hypervigilence, and exaggerated startle response.  He avoided news coverage of the events in Iraq.  He stated that he had no friends and avoids people.  He reported that his only social contact was his group therapy.  The Veteran indicated that he hated when people started talking and that he found himself becoming increasingly aggravated.  The Veteran stated that he derived enjoyment from riding his motorcycle.  He reported poor concentration and that he has forgotten how to do things and will misplace things.  He indicated that he had irritability and became angered very easily.  The Veteran had thoughts of just wanting to escape.  He reported a lot of tension at home between his wife and himself.  He suffered from erectile dysfunction.  The Veteran reported drinking five or six drinks each night and more on weekends.  

Mental status examination revealed the Veteran to be neatly and cleanly dressed with good personal hygiene.  The Veteran was pleasant and cooperative although he was visibly agitated throughout.  His mood was anxious with underlying anger.  His affect was congruent.  He was quite angry and agitated regarding his work situation.  He swore throughout most of the examination.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  The Veteran maintained eye contact during the session.  Other than the swearing, the Veteran did not demonstrate any inappropriate behavior.  The Veteran admitted to some suicidal ideation without current plan or intent.  He denied homicidal ideation.  He was alert and oriented times four.  There was no evidence of any gross memory loss or impairment.  Speech was linear and coherent.  Speech was of normal rate and volume.  

In the examiner's assessment the Veteran was noted to meet the criteria for a diagnosis of PTSD.  The Veteran had recurrent intrusive memories of his experiences in Vietnam as well as distressing nightmares that occurred on a regular basis.  The Veteran reported efforts to avoid thinking or talking about his experiences.  He reported efforts to avoid any activities that might remind him of his experiences such as watching the news.  He reported feelings of detachment from others, difficulty sleeping, irritability without outbursts of anger, difficulty concentrating, hypervigilence, and an exaggerated startle response.

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52.  The examiner noted that the Veteran's chronic symptoms of PTSD have adversely affected his psychosocial functioning and his quality of life.  The examiner noted that although the Veteran was able to maintain employment for over 30 years, he had significant problems at work.  The examiner noted that the Veteran's work was complicated by his concentration.  He fears striking out and hurting someone due to his anger.  He was indicated to be completely estranged from his wife and reported that he has no other meaningful social relationships and avoids being around people.  The Veteran was alert and oriented and did not demonstrate any significant impairment in judgment.

In February 2006 the Veteran reported that things had changed for the worse at work.  He reported an increase in his nightmares and flashbacks.  The Veteran was alert, oriented, and ambulatory.  He had a dejected look.  There was psychomotor retardation.  His mood was depressed.  The Veteran denied suicidal ideas but had nihilistic ideas.  The Veteran's cognition was grossly intact.  The Veteran was diagnosed with depression and PTSD and assigned a GAF score of 52.

In August 2006 the Veteran reported that he continued to have trouble at work.  He stated that he has no sexual relationship and no peace of mind.  The Veteran expressed some homicidal ideas at first and then some suicidal ideas but indicated that he did not want to go to jail, just hurt the people he works with.  He indicated that he never planned to hurt himself, only had thoughts.  The Veteran was alert.  His mood was depressed.  His attitude was rather poor and he looked down to the floor at all times.  The Veteran made practically no eye contact and his voice was monotone.  He had no detectable cognitive deficits or distortion.  The Veteran was diagnosed with alcohol abuse and PTSD and was assigned a GAF score of 55.

In September 2006 the Veteran was noted to be employed.  He was assigned a GAF score of 55.

In a treatment note, dated in September 2006, the Veteran was noted to have chronic, severe PTSD.  The Veteran's PTSD symptoms were noted to have increased to the point of distress that prevented him from maintaining any level of social interaction and that when the Veteran was in a stressful situation his ability to understand complex directions was reduced.  The Veteran's affect was flat and subdued and the Veteran rarely looked you in the eye.  The Veteran exhibited severe levels of hyperarousal and dealt with constant anxiety/fear of blowing up at work due to the images he constantly sees in his mind and his feelings of anger over the betrayal he feels daily.  The Veteran had severe reexperiencing issues with a high degree of intrusive thoughts and constant nightmares that revolved around his traumas during his military service.  The Veteran avoided all reference to his traumas without becoming emotional and depressed.  The Veteran has a life of self-imposed isolation and is only involved with people when he goes to work.  The Veteran displayed severe guilt and lack of self-worth when discussing his involvement in the traumas.  The Veteran was noted to be barely able to continue working and that he had severe difficulty dealing with the constant stress and feelings of betrayal in his life and at his work.  The Veteran was demoted at work and has to struggle with his anger issues and wanted to "strike out at the injustice" he feels on a daily basis.  The Veteran is only able to keep this in check by turning it inward which leads to more stress, anger, and self-blame.  The Veteran was diagnosed with PTSD, chronic and severe in nature, and depression secondary to PTSD.

In a statement dated in March 2010 the Veteran was noted to have received treatment at the Pensacola Vet Center since November 2002.  The Veteran's PTSD symptoms were noted to impair his ability to function in social and other settings.  The Veteran described intrusive symptoms consisting of nightmares and increased anxiety.  He described avoidant symptoms manifested by active avoidance, loss of interest, detachment, and restricted emotions.  The Veteran was noted to have described arousal symptoms manifested by difficulty sleeping, difficulty concentrating, hypervigilence, anger, and irritability.  

In May 2010 the Veteran reported that he was having difficulty with demands at work.  The Veteran denied suicidal ideation and indicated that he felt so frustrated sometimes he felt like killing someone.  However, the Veteran backtracked from this statement.  On objective examination the Veteran was alert, oriented, and ambulatory.  He looked somewhat depressed.  His speech was clear and coherent.  He had no homicidal or suicidal ideation.  His cognition was grossly intact.  The Veteran was diagnosed with PTSD, anxiety due to medical condition, and alcohol abuse in remission and assigned a GAF score of 54

In July 2010 the Veteran reported continued pressures and difficulty at work and was noted to have considered self injury rather than continue taking what he referred to as abuse.  He described increasing arguments at work and at home with his wife.  The Veteran was alert, oriented, and ambulatory.  He had depressed mood and congruent affect.  The Veteran' self-harm threats were noted to be more like a call for help than actual suicidal risk.  There were no homicidal ideas.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

In a July 2010 Vet Center note the Veteran was noted to continue to experience stress related to his military experiences.  He had occupational and social impairment in several areas of his life.  He was able to maintain his job by severely limiting his contact with his coworkers.  His work environment was stressful throughout his work career and he continued to have difficulties establishing and maintaining effective work relationships.  The Veteran had difficulty maintaining social relationships and had limited social interactions outside the weekly PTSD group.  His mood was generally irritable and depressed.  He angered easily.  The Veteran had flattened affect, got anxious easily, and experienced difficulty maintaining motivation to improve his quality of life.  

In September 2010 the Veteran was afforded a VA C&P examination.  The Veteran reported that he was angry all the time and depressed.  He stated that he did not want to socialize with anyone and that sometimes he goes to his room and just stares out the window.  He indicated that he gets into fights just about every other day at work.  He stated that it was getting to the point where he was hurt himself or hurt his coworkers.  He could not sleep.  The Veteran reported that he experienced the symptoms weekly to daily in frequency.  The Veteran was noted to be married for the prior 30 years.  They slept separately and they barely speak to each other in the house because it usually ended in conflict.  He reported that his relationship with his adult children was "pretty okay."  He has one or two acquaintances and he does not talk or socialize with them most of the time.  He rides his motorcycle alone to calm himself.  The Veteran was fully oriented, well groomed, and cooperative.  His mood was mildly dysphoric with a somewhat restricted affect.  He denied suicidal intent or planning, homicidal ideation, hallucination, and delusion.  His attention, memory, and judgment appeared to be within normal limits.  The Veteran was diagnosed with PTSD and assigned a GAF score of 75.  The examiner stated that the Veteran's GAF score was based on the objectively assessed PTSD symptomology only and was speculative and conservative due to the results of the objective testing.

The Board finds that entitlement to an evaluation of 50 percent disabling, and no higher, for PTSD for the entire period on appeal is warranted.  During the entire period on appeal the Veteran's PTSD has manifested anxiety, sleep disturbance, anger, irritability, avoidance of thinking and talking about his experiences, avoidance of activities that reminded him of his experiences, hypervigilence, exaggerated startle, forgetfulness, poor concentration, and some suicidal ideation.  The Veteran had social impairment manifested by his general lack of social contact within anyone except in his therapy group and has problems with his marriage.  He had occupational and social impairment in several areas of his life.  He was able to maintain his job by severely limiting his contact with his coworkers.  His work environment was stressful throughout his work career and he continued to have difficulties establishing and maintaining effective work relationships.  During the entire period on appeal the Veteran's PTSD has been assigned GAF scores predominantly between 51 and 60 representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

During the entire period on appeal, the Veteran's PTSD has not manifested any problems with thought content or process; delusions; hallucinations; homicidal ideation; inappropriate behavior; lack of cleanliness or grooming; gross memory loss or impairment; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; spatial disorientation; obsessional rituals which interfere with routine activities; or impaired impulse control.

As such, the Board finds that the Veteran's symptoms more nearly approximate an evaluation of 50 percent disabling, and no higher, for PTSD for the entire period on appeal.  Therefore, entitlement to an evaluation of 50 percent disabling, and no higher, for PTSD, for the entire period on appeal is granted.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 50 percent disabling for PTSD, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  He has not required any hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is employed full time and thus, TDIU is not raised by the record.


ORDER

Entitlement to an evaluation of 50 percent disabling, and no higher, for the entire period on appeal, for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


